Case: 5:17-cv-02598-JRA Doc #: 36-13 Filed: 11/26/18 1 of 4. PageID #: 601




         Exhibit F
   Case: 5:17-cv-02598-JRA Doc #: 36-13 Filed: 11/26/18 2 of 4. PageID #: 602




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
__________________________________________
                                           )
ADELMAN’S TRUCK PARTS                     )
CORPORATION,                              )
                                           ) Case No. 5:17-cv-2598(JRA)
                              Plaintiff,   )
                  v.                       )
                                           )
JONES TRANSPORT and DON JONES,            )
                                           )
                              Defendants. )
__________________________________________)

        DECLARATION OF WITNESS LEE BRYAN IN OPPOSITION
    TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
   ALTERNATIVE, IN SUPPORT OF DEFENDANT’S REQUEST TO DEFER
  CONSIDERATION OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Witness LEE BRYAN hereby declares under penalties of perjury that the

following statements are true to the best of his knowledge, information, and belief:

      1.     I have worked as a mechanic for 50 years.

      2.     My father and I open our own shop, Bryans Truck Repair Inc., located

at 336 Burton Avenue, High Point, North Carolina 27262, in May of 1978.

      3.     It is impossible for me to know exactly how many engines I have

repaired, rebuilt, or replaced in my 50 years as a mechanic. My best estimate is that

I have worked on between 4,000 and 5,000 engines in my lifetime.

      4.     A Motor that one of my customers, Don Jones, had ordered for his

truck arrived at my shop on Monday, October 16, 2018.



                                          1
   Case: 5:17-cv-02598-JRA Doc #: 36-13 Filed: 11/26/18 3 of 4. PageID #: 603



      5.     I then called Mr. Jones to tell him that the Motor he had been

expecting had arrived.

      6.     When Mr. Jones arrived at my shop, he was surprised to find that

Adelman’s Truck Parts Corporation had sent him a Caterpillar C-7 Motor with a

serial number beginning with KAL, instead of one with a serial number beginning

with WAX.

      7.     I was present for at least one phone call between Mr. Jones and an

Adelman’s employee, in which Mr. Jones complained about being shipped the wrong

kind of Motor. Mr. Jones put the call on speaker, so I could hear the entire

conversation.

      8.     After the Adelman’s employee told Mr. Jones in no uncertain terms

that Adelman’s would not accept a return unless Mr. Jones paid the shipping

charge back to Ohio and agreed to a 20% restocking fee, Mr. Jones instructed me to

install the Motor into his truck.

      9.     After I had installed the Motor, I started to remove the Motor’s oil pan,

so that I could place the oil pan from Mr. Jones’s own truck onto it. It was then that

I discovered a piece of the No. 4 piston several inches long laying in the oil pan.

      10.    I did not run the Motor, inside Mr. Jones’s truck or otherwise, before

discovering the huge piece of piston that had broken off.

      11.    To the best of my knowledge, none of my employees or anyone else ran

the Motor before or after I discovered the broken piston.




                                           2
Case: 5:17-cv-02598-JRA Doc #: 36-13 Filed: 11/26/18 4 of 4. PageID #: 604
